Citation Nr: 0109164	
Decision Date: 03/28/01    Archive Date: 04/03/01	

DOCKET NO.  00-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $5,117, 
to include the question of whether the overpayment was 
properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  

This matter arises from a July 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma, Regional Office 
(RO) that denied the benefit sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

The question of whether an overpayment was properly created 
is integral to a determination of whether waiver of recovery 
of the overpayment is warranted.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  In the instant case, the record 
indicates that the veteran reported in March 1999 that he was 
not contributing to his wife's support.  Despite this, his 
wife was not removed as a dependent from his pension award 
when his benefits initially were increased retroactively 
effective May 1, 1997.  It was not until one week later, and 
following the release to the veteran of a large lump sum 
payment, that his spouse was removed as a dependent.  The 
overpayment at issue resulted.  The RO should consider 
whether the provisions of 38 U.S.C.A. § 5112(b)(10) (West 
1991) are for application in this case.  

The record also indicates that the veteran and his spouse 
were living in the same apartment complex during the period 
when the veteran claims that he and his wife were estranged.  
The veteran indicates that they were living in separate 
apartments; 

however, that fact has not been verified.  Since the issue of 
the veteran's estrangement from his wife during the period 
represented by the current overpayment bears directly upon 
the applicability of 38 U.S.C.A. § 5112(b)(10), further 
action should be taken to confirm that the veteran and his 
spouse were estranged prior to further appellate 
consideration.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should conduct a field 
examination to determine whether the 
veteran and his spouse were estranged 
during the period when both lived in the 
East Gate Apartment complex at 1955 South 
Shepherd, El Reno, Oklahoma  73036.  To 
that end, the field examiner should 
contact the management of the apartment 
complex and, if possible, neighbors of 
both the veteran and his spouse.  The 
examiner should also contact the veteran 
to determine if he and his spouse are now 
living together.  His findings should be 
made a permanent part of the appellate 
record.  

2.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  A determination should be 
made regarding whether the overpayment at 
issue was the result of VA administrative 
error pursuant to the provisions of 
38 U.S.C.A. § 5112(b)(10).  

3.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
should include 

the laws and regulations regarding VA 
administrative error.  They should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the  RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



